In an action by a contract vendee for specific performance of a contract for the purchase and *638sale o£ real property (1st cause of action) and to recover damages and to impress a lien therefor (2d cause of action), the appeal is (1) from a judgment, entered after trial, dismissing the amended complaint on the merits as against the vendors (respondents Pasquale Amoruso and Nettie Amoruso) and the subsequent purchasers (respondents Frank Ferrino and Emily F. Ferrino), and awarding costs in favor of all respondents, and (2) from an order denying appellant’s motion for a new trial. Judgment modified upon the law and the facts so as to provide (1) that the amended complaint be dismissed upon the merits as against respondents Nettie Amoruso, Frank Ferrino and Emily F. Ferrino, without costs, (2) that the first cause of action in the amended complaint be dismissed upon the merits as against respondent Pasquale Amoruso, without costs, and (3) that appellant be granted judgment against respondent Pasquale Amoruso on the second cause of action for nominal damages, with costs. As so modified, judgment unanimously affirmed, with costs to appellant payable by respondent Pasquale Amoruso. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. Order unanimously affirmed, without costs. In our opinion, appellant established both the making of a valid contract and the breach thereof by respondent Pasquale Amoruso. Appellant failed, however, to establish adequately any substantial damage by reason of the breach. In the absence of such proof appellant is entitled to recover at least nominal damages (cf. Mortimer v. Otto, 206 N. Y. 89, 90). Under the circumstances, appellant also should have been awarded costs against respondent Pasquale Amoruso and should not have been required to pay costs to the other respondents. Present — Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ.